188 Ga. App. 46 (1988)
372 S.E.2d 6
IN THE INTEREST OF C. C. B. et al.
76925.
Court of Appeals of Georgia.
Decided July 7, 1988.
Rehearing Denied July 26, 1988.
*47 Joseph Jones, John L. Cromartie, Jr., Vicky O. Kimbrell, for appellant.
Daniel M. Mitchell, Jr., Michael J., Bowers, Attorney General, Carol A. Cosgrove, Senior Assistant Attorney General, for appellee.
DEEN, Presiding Judge.
This court granted a discretionary appeal to review an order of the Juvenile Court of Lowndes County which placed five children in the temporary custody of the Department of Family and Children's Services for six months.
1. Appellant urges as error the trial court's failure to appoint counsel to represent her in the court below because she is indigent. An examination of the record reveals that the "Summons and Process" served upon her advised her of her right to counsel and that a lawyer would be appointed to represent her if she was financially unable to hire a lawyer. Although she filed an affidavit in this court claiming that she was indigent at the time of the termination hearing, she did not make a request in the court below that counsel be appointed to represent her. She may not raise the issue for the first time on appeal. Franklin v. State, 184 Ga. App. 396 (361 SE2d 700) (1987).
2. Appellant contends that the trial court erred in failing to make a transcribable record of the hearing. She maintains that while the proceedings were recorded, the recording was later found to be untranscribable. While the record made of the hearing could not be transcribed, she has made no showing that she attempted to reconstruct a transcript in accordance with the provisions of OCGA § 5-6-41 (g) and (i). This enumeration is therefore without merit.
3. In the absence of a transcript we must assume that the trial court's findings were supported by the evidence presented at the hearing. Baugh v. Robinson, 179 Ga. App. 571 (346 SE2d 918) (1986). See also Brown v. Frachiseur, 247 Ga. 463 (277 SE2d 16) (1981).
Judgment affirmed. Carley and Sognier, JJ., concur.